The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 

Response to Amendment
Amendment filed on 2/21/2022 does not constitute new matter, and has been accepted by Examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the newly amended claims overcome the previous rejection; specifically, the limitation of,
outputting the at least one of the ringtone or the vibration pattern, wherein the at least one of the ringtone or the vibration pattern is set for privacy protection, and
displaying a list of messages received only from the contact corresponding [to] the second setting.
Examiner would like to assert that the amended claims and added limitations are now newly rejected with the newly incorporated references of Konicek and Cai ‘268, as shown below in the rejection.
Due to the broadness of the claim language, and the explanation provided above, the claims are still not yet in condition for allowance and are still rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekstrand et al. (US 20080250066; hereinafter Ekstrand) in view of Heikkila et al. (US 2010/0216440) in further view of Cai et al. (US 9,161,187; hereinafter Cai) in further view of Konicek et al. (US 2007/0032225; hereinafter Konicek) in further view of Cai et al. (US 2011/0173268; hereinafter Cai ‘268).
Regarding claim 13, Ekstrand discloses a portable electronic device 3 comprising:
a memory (Fig. 1 inherent mobile phone); 
communication circuitry (Fig. 1 inherent mobile phone); 
a touchscreen display ([0058]: touch screen capability on a mobile phone as keys to enter data); and 
a processor configured to:
store contact information of a contact, the contact information including a name, a telephone number and fictitious information of the contact ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, [0076]: ringtone; [0078]: nickname),
receive a second user input to set at least one of a ringtone or vibration pattern corresponding to the contact information (Fig. 5, [0082]-[0087]: wherein user can store ringtones to a contact);
if the message is received, output at least one of the ringtone or the vibration pattern ([0003]: playing custom ringtone when a contact calls);
receive a message from an external electronic device corresponding to the contact ([0003], [0008]: caller ID for incoming and out-going calls; [0060]: receive/transmit text messages, SMS), and

Ekstrand discloses all the particulars of the claim but is unclear about the limitation to 
receive a first user input to set a user selectable function to one of a first setting or a second setting;
if the message is received while the user selectable function is set to the first setting, display a message reception interface, the message reception interface including the message and the nickname of the contact but not including the name and the telephone number of the contact, and
if the message is received while the user selectable function is set to the second setting, display the message reception interface including the message and at least one or the name of the contact or the telephone number of the contact.

However, Heikkila does disclose the limitation 
receive a user input set a user selectable function to one or a first setting or a second setting (Figs. 10-12: wherein the user either set the privacy setting for the contact or not);
if the message is received while the user selectable function is set to the first setting, to display a message reception interface, the message reception interface including the message and the nickname of the contact but not including the name and the telephone number of the contact (Heikkila discloses in [0045]-[0046]: displaying incoming call message (Fig. 7) as “CALLING” and the ID as “Private Contact”), and
if the message is received while the user selectable function is set to the second setting, display the message reception interface including the message and at least one of the name of the contact or the telephone number of the contact (Heikkila discloses in [0002], [0045]: wherein if the contact is not marked private then display the incoming message “CALLING” and the contact name or number depicted in Fig. 6).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Heikkila’s disclosure information to provide more privacy for incoming calls.

However, Ekstrand in view of Heikkila discloses all the particulars of the claim but is unclear about a specific nickname being displayed on the caller ID, and
output the at least one of the ringtone or the vibration pattern.
However, Cai does disclose a specific nickname being displayed on the caller ID (Figs. 4, 5; Col 6, lines 8-21 and 47-63: being able to receive a text message with a sender’s name and determining whether to display the sender’s name or override the sender’s name and display an alternate name according to the user defined rules/policy), and
output the at least one of the ringtone or the vibration pattern (Col 6, lines 64-67: providing an audible alert notification).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Cai’s disclosure information to provide receiving user a clearer idea of who the message is from through the use of a nickname.

Estrand in view of Heikkila in further view of Cai discloses all the particulars of the claim but is unclear about the limitation of,
output the at least one of the ringtone or the vibration pattern, wherein the at least one of the ringtone to the vibration pattern is set for privacy protection.
However, Konicek does disclose the limitation of outputting the at least one of the ringtone or the vibration pattern, wherein the at least one of the ringtone to the vibration pattern is set for privacy protection ([0190], [0191]: wherein the user can control audible ring and vibration based on caller identification among other things like his location).
It would have been obvious before the effective filing date of the claimed invention to incorporate Konicek’s disclosure to provide user customization of differentiating incoming caller.
 
Although Estrand in view of Heikkila in further view of Cai in further view of Konicek is unclear on the limitation of (when the privacy setting is off),
display a list of messages received only from the contact corresponding [to] the second setting.
Examiner would like to assert that if there is not privacy setting towards the incoming message sender, then the messages would just be received normally as known in the art of receiving text messages from a sender in a text dialogue between the user and sender. To further demonstrate this point, Examiner incorporated Cai ‘268 to disclose the limitation of display a list of messages received only from the contact corresponding [to] the second setting ([0072]: displaying messages that were exchanged with a contact Bill Jensen).
It would have been obvious before the effective filing date of the claimed invention to incorporate Cai ‘268’s disclosure to provide a list of messages between user and sender for viewing.

Regarding claim 14, Ekstrand discloses the portable electronic device of claim 13, wherein the processor is further configured to:
display a menu regarding the contact, the menu including a name field, a telephone number field, and a nickname field to receive or present at least one of the name, the telephone number, or the nickname (Figs. 3, 4A, 4B, 5, contact list manager support function),
receive an input for the nickname with respect to the nickname field, receive an input for the telephone number with respect to telephone number field ([0005]: user entering information to store into the contact list),
receive an input for the name with respect to the name field, receive an input for storing the contact ([0005]: user entering information to store into the contact list), and
in response to the input for storing the contact, control the memory to store the contact information including the name, the telephone number and the nickname ([0005]: user entering information to store into the contact list).

Regarding claim 15, Ekstrand discloses the portable electronic device of claim 13, wherein the processor is further configured to:
receive an input with respect to the nickname while the message is displayed in the message reception interface ([0095]: capturing contact information), and
display, in response to the receiving of the input, the nickname, the name and the telephone number (Fig. 5 display various contact information).

Regarding claim 16, Ekstrand discloses the portable electronic device of claim 14, wherein the menu further includes an email address field to receive or present an email address (Fig.5), and wherein the processor is further configured to:
receive an input for the email address with respect to the email address field, and in response to the input for storing the contact, control the memory to store the contact information including the name, the telephone number, the email address and the nickname ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address).

Regarding claim 17, Ekstrand discloses the portable electronic device of claim 16, wherein the processor is further configured to:
receive an email from an external electronic device corresponding to the contact, and display a email reception interface, the email reception interface including the fictitious information of the contact and not including the name or the email address of the contact (Fig. 4B, 5; [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address; [0076], [0078]: ringtone and nickname).

Regarding claim 18, Ekstrand discloses the portable electronic device of claim 17, wherein the processor is further configured to:
receive an input with respect to the nickname while the email is displayed in the email reception interface, and display, in response to the receiving of the input, a nickname, the name, and the email address of the contact (Fig. 4B, 5; [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address; [0095]: capturing contact information).

Regarding claim 19, Ekstrand discloses a non-transitory machine-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
storing contact information of a contact, the contact information including a name, a telephone number and fictitious information of the contact ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address; [0076], [0078]: ringtone and nickname),
receive a second user input to set at least one of a ringtone or vibration pattern corresponding to the contact information (Fig. 5, [0082]-[0087]: wherein use can store ringtones to a contact);
if the message is received, output at least one of the ringtone or the vibration pattern ([0003]: playing custom ringtone when a contact calls);

receiving a message from an external electronic device corresponding to the contact ([0003], [0008]: caller ID for incoming and out-going calls), and

Ekstrand discloses all the particulars of the claim but is unclear about the limitation to 
receive a first user input set a user selectable function to one or a first setting or a second setting;
if the message is received while the user selectable function is set to the first setting, display a message reception interface, the message reception interface including the message and the fictitious information of the contact but not including the name and the telephone number of the contact, and
if the message is received while the user selectable function is set to the second setting, display the message reception interface including the message and at least one or the name of the contact or the telephone number of the contact.

However, Heikkila does disclose the limitation 
receiving a user input set a user selectable function to one or a first setting or a second setting (Figs. 10-12: wherein the user either set the privacy setting for the contact or not);
if the message is received while the user selectable function is set to the first setting, to display a message reception interface, the message reception interface including the message and the nickname of the contact but not including the name and the telephone number of the contact (Heikkila discloses in [0045]-[0046]: displaying incoming call message (Fig. 7) as “CALLING” and the ID as “Private Contact”), and
if the message is received while the user selectable function is set to the second setting, display the message reception interface including the message and at least one or the name of the contact or the telephone number of the contact (Heikkila discloses in [0002], [0045]: wherein if the contact is not marked private then display the incoming message “CALLING” and the contact name or number depicted in Fig. 6).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Heikkila’s disclosure information to provide more privacy for incoming calls.

However, Ekstrand in view of Heikkila discloses all the particulars of the claim but is unclear about a specific nickname being displayed on the caller ID, and
output the at least one of the ringtone or the vibration pattern.
However, Cai does disclose a specific nickname being displayed on the caller ID (Figs. 4, 5; Col 6, lines 8-21 and 47-63: being able to receive a text message with a sender’s name and determining whether to display the sender’s name or override the sender’s name and display an alternate name according to the user defined rules/policy), and
output the at least one of the ringtone or the vibration pattern (Col 6, lines 64-67: providing an audible alert notification).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Cai’s disclosure information to provide receiving user a clearer idea of who the message is from through the use of a nickname.

Estrand in view of Heikkila in further view of Cai discloses all the particulars of the claim but is unclear about the limitation of,
output the at least one of the ringtone or the vibration pattern, wherein the at least one of the ringtone to the vibration pattern is set for privacy protection.
However, Konicek does disclose the limitation of outputting the at least one of the ringtone or the vibration pattern, wherein the at least one of the ringtone to the vibration pattern is set for privacy protection ([0190], [0191]: wherein the user can control audible ring and vibration based on caller identification among other things like his location).
It would have been obvious before the effective filing date of the claimed invention to incorporate Konicek’s disclosure to provide user customization of differentiating incoming caller.
 
Although Estrand in view of Heikkila in further view of Cai in further view of Konicek is unclear on the limitation of (when the privacy setting is off),
display a list of messages received only from the contact corresponding [to] the second setting.
Examiner would like to assert that if there is not privacy setting towards the incoming message sender, then the messages would just be received normally as known in the art of receiving text messages from a sender in a text dialogue between the user and sender. To further demonstrate this point, Examiner incorporated Cai ‘268 to disclose the limitation of display a list of messages received only from the contact corresponding [to] the second setting ([0072]: displaying messages that were exchanged with a contact Bill Jensen).
It would have been obvious before the effective filing date of the claimed invention to incorporate Cai ‘268’s disclosure to provide a list of messages between user and sender for viewing.


Regarding claim 20, Ekstrand discloses the non-transitory machine-readable storage device of claim 19, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
displaying a menu regarding the contact, the menu including a name field, a telephone number field, and a nickname field to receive or present at least one of the name, the telephone number, or the nickname ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address);
receiving an input for the nickname with respect to the nickname field ([0005]: user entering information to store into the contact list);
receiving an input for the telephone number with respect to the telephone number field ([0005]: user entering information to store into the contact list);
receiving an input for the name with respect to the name field ([0005]: user entering information to store into the contact list);
receiving an input for storing the contact ([0005]: user entering information to store into the contact list); and
in response to the input for storing the contact, controlling a memory to store contact information including the name, the telephone number, and the nickname of the contact ([0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address).

Regarding claim 21, Ekstrand discloses the non-transitory machine-readable storage device of claim 19, wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving an input with respect to a nickname while the message is displayed in the message reception interface ([0095]: capturing contact information), and
displaying, in response to the receiving of the input, the nickname, the name and the telephone number of the contact (Fig. 5 display various contact information).

Regarding claim 22, Ekstrand discloses the non-transitory machine-readable storage device of claim 20, wherein the menu further includes an email address field to receive or present an email address, and wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving an input for the email address with respect to the email address field, and in response to the input for storing the contact, controlling the memory to store the contact information including the name, the telephone number, the email address, and the nickname of the contact (Fig. [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address).

Regarding claim 23, Ekstrand discloses the non-transitory machine-readable storage device of claim 22, wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving an email from an external electronic device corresponding to the contact; and displaying a email reception interface, the email reception interface including the fictitious information of the contact and not including the name or the email address of the contact (Fig. 4B, 5; [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address; [0076], [0078]: ringtone and nickname).

Regarding claim 24, Ekstrand discloses the non-transitory machine-readable storage device of claim 23, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving an input with respect to the nickname while the email is displayed in the email reception interface, and displaying, in response to the receiving of the input, the nickname, the name and the email address of the contact (Fig. 4B, 5; [0004]: contact list stored on a mobile device is known in the art to contain plurality of contact's information such as, phone number, name, image, email addresses and the like; since a nickname is just a another data variable, it could be an email address; [0095]: capturing contact information).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/
Primary Examiner, Art Unit 2644